Citation Nr: 9906861	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration and infection of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in October 1998.


REMAND

Briefly, the record reflects that the veteran was last 
afforded a VA examination with respect to his left knee in 
August 1996.  At that time, evaluation of the knee was 
essentially normal, with the exception of tenderness 
associated with his service-connected scar.  At his October 
1998 hearing before the undersigned, the veteran alleged that 
his service-connected residuals of a laceration and infection 
of the left knee had undergone an increase in severity since 
his last examination.   

Also at his hearing, the veteran clarified that he is 
alleging additional left knee disability resulting from the 
same incident in service which caused the laceration and 
infection of his left knee.  He testified that he continued 
to experience left knee pain not associated with scar 
tenderness, and the Board notes that VA outpatient treatment 
reports on file show that the veteran was diagnosed with 
chronic left knee pain.

Under the circumstances, the Board is of the opinion that 
another VA examination of the veteran is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of a 
laceration and infection of the left 
knee, and the nature, extent and 
etiology of any other left knee 
disorder present.  All indicated 
studies should be conducted, and the 
examiner is to set forth all 
findings in detail.  If the veteran 
is found to have any left knee 
disorder other than a residual scar, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such disorder 
is etiologically related to a 
disorder noted in service, or was 
caused or chronically worsened by 
service-connected disability of the 
left knee.  To the extent possible, 
the examiner should distinguish the 
manifestations of the residuals of a 
laceration and infection of the left 
knee from those of any other left 
knee disorder found to be present.

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
service connection for additional 
left knee disability and 
readjudicate the issue of 
entitlement to an increased 
evaluation for residuals of a 
laceration and infection of the left 
knee.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


